Opinion filed April 23, 2015




                                      In The

        Eleventh Court of Appeals
                                  ___________

                               No. 11-15-00076-CR
                                  ___________

                 GILBERT REYES MORELOS, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee

                      On Appeal from the 50th District Court
                              Knox County, Texas
                           Trial Court Cause No. 3962


                      MEMORANDUM OPINION
       Gilbert Reyes Morelos, Appellant, filed an untimely notice of appeal from a
conviction for intoxication manslaughter. We dismiss the appeal.
       The documents on file in this case indicate that Appellant’s sentence was
imposed on December 8, 2014, and that his notice of appeal was filed in the district
clerk’s office on March 31, 2015. When the appeal was filed in this court, we
notified Appellant by letter that the notice of appeal appeared to be untimely and
that the appeal may be dismissed. We requested that Appellant respond to our letter
and show grounds to continue. In response to our letter, Appellant has filed a motion
to extend the time to file his notice of appeal. Appellant attached documentation to
his motion that indicates that appellate counsel was not appointed in a timely
manner.
      Pursuant to TEX. R. APP. P. 26.2, a notice of appeal is due to be filed either (1)
within thirty days after the date that sentence is imposed in open court or (2) if the
defendant timely files a motion for new trial, within ninety days after the date that
sentence is imposed in open court. A notice of appeal must be in writing and filed
with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file
in this court reflect that Appellant’s motion for new trial was not timely as it was
filed on February 2, 2015, and that Appellant’s notice of appeal was filed with the
clerk of the trial court 113 days after his sentence was imposed. The notice of appeal
was, therefore, untimely. Absent a timely filed notice of appeal or the granting of a
timely motion for extension of time, we do not have jurisdiction to entertain this
appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim.
App. 1993). Neither the notice of appeal nor the motion for extension were filed
within the fifteen-day period permitted by TEX. R. APP. P. 26.3. This court, as an
intermediate appellate court, has no jurisdiction to grant an out-of-time appeal or to
grant an untimely motion for extension; the Texas Court of Criminal Appeals is the
only court with jurisdiction in final postconviction felony proceedings. Olivo, 918
S.W.2d at 522–24, 525 n.8; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex. Crim. App. 1991).
      This appeal is dismissed for want of jurisdiction.


April 23, 2015                                              PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
                                           2